                 Case 2:18-cr-00081-TLN Document 145 Filed 07/31/20 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney-at-Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     EBERARDO MENDEZ
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00081 TLN
12
                                   Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                           EXTEND SELF-SURRENDER DATE
14
     EBERARDO MENDEZ,
15
                                   Defendant.
16
17
18
19
                                                STIPULATION
20
            Defendant Eberardo Mendez, by and through undersigned counsel, and Plaintiff United
21
     States of America, by and through its counsel of record, hereby stipulate as follows:
22
            1. By previous order, Defendant was ordered to self-surrender to the designated prison
23
     before 2:00 p.m. on August 13, 2013. Dkt. #142.
24
            2. The Bureau of Prisons has since designated FCI Florence, in the state of Colorado as
25
     the prison for Defendant’s self-surrender.
26
            3. By this stipulation, the parties now move to extend Defendant’s self-surrender date to
27
     September 1, 2020 before 2:00 p.m.
28


                                                     1
     Stip. & Order to Extend Defendant’s Self-Surrender Date
              Case 2:18-cr-00081-TLN Document 145 Filed 07/31/20 Page 2 of 2


 1          3. This extension of time will ensure that the prison has enough time to address its
 2   Covid-19 infections, and also allow the defendant to adequately put his and his family’s
 3   finances in order prior to defendant’s self-surrender date.
 4          IT IS SO STIPULATED
 5
 6   Dated: July 30, 2020                                  /s/ Etan Zaitsu
                                                           ETAN ZAITSU
 7                                                         Attorney for Defendant
 8                                                         EBERARDO MENDEZ

 9
     Dated: July 30, 2020                                  McGREGOR W. SCOTT
10                                                         United States Attorney
11
                                                           /s/ Rachel Muoio
12                                                         RACHEL MUOIO
                                                           Assistant United States Attorney
13
14
15
                                        FINDINGS AND ORDER
16
17          IT IS SO FOUND AND ORDERED this 31st day of July, 2020.

18
19
20
21                                                         Troy L. Nunley
                                                           United States District Judge
22
23
24
25
26
27
28


                                                     2
     Stip. & Order to Extend Defendant’s Self-Surrender Date
